Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 1 of 33




                    A-69
      Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 2 of 33




The Honorable Lewis A. Kaplan

United States District Judge

Southern District of New York

500 Pearl Street

New York, NY 10007



Dear Judge Kaplan,



I would like to add my voice to what I am sure is a large chorus of Jim Gatto's friends, family and as his
sentencing phase approaches. I join those voices in humbly asking you to grant Jim probation in March.

Jim and I have a long history and much in common. We're the same age, grew up in neighboring towns
on Long Island, and "grew up" professionally at adidas in Portland. And we both have a deep love of
sports and a quarter century's worth of friendship and professional experiences. Any one of those
subjects or experiences could fill this page with examples of Jim's compassion, insight, loyalty and good
humor.

Instead please allow me to focus on this: Since I left Portland in 1997, I saw him several times a year as I
worked for a long-standing licensee of adidas, and we also got together socially with a tight group of
friends developed in those early adidas years. And every time we got together, be it at a sales meeting, a
game, a reunion - or even a phone call or text-Jim's #1 focus, what he always talked about, was his
family. His devotion to Rachel, Grace and Jack is Jim's defining characteristic. That's who he is.

The idea of Grace and Jack going through their critical teen years without their father is so hard to
consider. I hope my voice can in some small way help those kids be with a father who is their steadfast
champion.



Thank you for your consideration.



Respectfully,


George Haralambous

3177 Barry Ave.

Los Angeles, CA 90066
Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 3 of 33




                    A-70
 Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 4 of 33



                                                                                          De ce mber I .) th , 20 18




T o \\' hom lt \Iay Concern,

l\ l y name is Au stin H odges and l wor k for adicla s o n th e g lo b a l ma rke ting tram le ad in g
co rpora t e partnerships and acqui siti ons. I ca m e to t he brand (3) yea rs a go as a grad -sc h oo l
inte rn. \\'he n l first ar r ived , I 11·as hun g ry an d cager to secu re a job lik e e1·cry int e r n t hat
s umme r. In the end, th ere ll'e re t11·0 types o f interns. Th ose ll'ho h ad a job, and those ll'ho
didn 't. I had a nd s till ha\'C a job al adi today in la rge part clu e to Jim Ga t to .

Th o u gh 11·c 11·ork e cl toget her in b aske tball, ou r clay to clay fun ct ions 11T 1T so diffe ren t 11'C
rarely had the opportun it y to ll'O r k toge th e r. I had nothi ng to offer J im an d th e re ll'asn' t a
thing I cou ld do to m ake his lifr easie r. But out o f the kindnrss of his hea rt . he mento red me.
K noll'ing holl' adidas ll'o rked, h e hrlp ed me na1·igate my ca reer path by ta il o ri ng my proj ect
reques ts to fill gaps in my experience. If I had id eas, h e ll'o uld allo11· me to pi tc h h im firs t
and prO\·ide feedback. H e \\'Ou ld then co nn ec t me \\'ith th e acli personne l n e eded to brin g th e
id ea to li fr. He hel p ed a bri g ht-eyed intern ll'ho h a d no thing to offrr find his \\'ay. l\ot b y
pall'n ing me o ff to someon e ri se o r igno rin g m e. In stead he offered tim e, 11·isdom a nd g ui d -
an ce to a kid who cou ld on ly rep ay him ll' ith a thank you. for that l a m fo re1Tr g r ate ful.




\\' ith that, I find it appropriat e a nd odd ly p oet ic that m y as k forjim is tim e related. I'm
as kin g the cou rt to gi1T J im proba t ion. I ll'as taught that a man's charancr\ defined by 11·hat
h e g il'es 11·ant in g n othing in return. Yes mi sta kes 11T1T made. But b y that s tandard. J im is one
of t he best men l kno11-. Kn o11·i n g Jim , h e ha s s uffered enough.Jim ca res abou 1 th e people
aro u n d him. \\'h a t his children ha1-e b ee n through is e nough puni sh me nt. Society is not
bette r \\'ith Gatto in jail. Pa in is no t h ea led ll'ith Gat to in jail. \\'ro n gs arc not made right
ll' ith Gatto in jai l. H oles a rc not fi lled ll'i th Gat to in j a il. .Justi ce is no t sc nTd with .Jim in jail.
But a fam il y "'ho has a lready suffrred a punishm en t equa l to the rrim e ll' ill con tinu e to
suffe r. \\'i th that, I ll'holeh ca rt edly beg for proba tion.

S in ce rrly,




Austin H odges,
Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 5 of 33




                    A-71
 Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 6 of 33




                                               December 1, 2018

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York. N.Y. 10007

Dear Judge Kaplan,

I have known Jim Gatto ("'Jimmy") his entire life. He and his family, Jim, Barbara,
Danielle and Peter lived around the corner from my family in Lynbrook. I became close
friends with Barbara as we had so much in common. We each had 3 young children of
similar ages. Most days included a time we all gathered for the children to play and for
the mothers to share parenting tips and support each other.

Barbara and Jim were devoted to each other and to their children. They were the kindest.
most generous neighbors. They instilled in their children a strong sense of right and
wrong. Jimmy and his siblings grew to be a true reflection of their parents.

Jimmy was just a couple of months older than my son, Matt. Matt had 2 older sisters and
he looked upon Jimmy as a big brother. I was thrilled to see the relationship grow.

One of my most vivid memories I have is of a lovely summer day when both Jimmy and
Matt were about 15 years old. They both decided to spend the day with their mothers.
First the boys challenged us to a tennis match. It was difficult to keep up with the raw
enthusiasm and physical strength of the boys. However, they were gracious and it was a
close match. We then had a competitive game of Trivial Pursuit-boys versus moms.
The older generation had a much better showing. What a truly amazing day- teenage
boys choosing to spend time with their mothers.

Jimmy has grown to be a man with the same strong moral compass as his parents. He is
fiercely protective of his wife, Rachel, and his children, Jack and Grace. He is dedicated
to providing them with love and security. They look to him for strength and guidance.

The last year or so has taken its toll on the entire Gatto household. The presence of
Jimmy in the household has enabled the family to cope with all the pressure and
uncertainty. Without Jimmy, their suffering would be unimaginable.

I urge the Court to continue to permit Jimmy to remain at home. The destruction of his
family should not be the appropriate resolution.

Sincerely,
Rona Klein
164 Sea Road
Kennebunk, ME 04043
Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 7 of 33




                    A-72
       Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 8 of 33




Jim LaFarr
1902 5 Noble Oak Dr.
Germant own, M D 20874
(240) 281-7393
lafarrj@gmail.com



December 20, 2018



The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan,

I hope this letter finds you well. My name is Jim LaFarr and I am a younger
cousin of James Gatto ("J immy"). I write this letter t o demonstrate the
con siderable positive impact Jimmy has had on my life. I am the eldest child in
my family, so growing up I looked up to Jimmy as an older brother figure.
Unbeknownst to him, Jimmy has had an impact on pretty much every aspect
of my life. Through observation and direct interaction, Jimmy has taught me
the value of hard work, helping others, and the importance of family.

Jimmy is around 13 years older than I am, and when I was in my highschool
years he was already working for Adidas. Every summer, Adidas would hold a
basketball camp with the top high school players in the country. I was
interested in being around the camp, but was too shy to ask Jimmy if I could
be involved. Jimmy went out of his way to invite me to work at the camp. I
ended up working at the camp each summer through my first or second year
of college. Each year that I worked at the camp, Jimmy gave me more
responsib il ity. At the time I just thought this was an amazing experience, but
looking back on it a few years later, I rea lized it taught me t hat working hard
build s trust and w ith that will come more responsibility and advancement. Thi s
lesson has stuck with me, and I have used it to have success in my career thus
far.

When I was first starting my career I needed some assist ance and Jimmy
dropped everything to help me. Around 11 years ago, when I first started with
my company, I put on my resume that I worked for Adidas for a few weeks
each summer. My company was unable t o confirm th is fact prior to official ly
hiring me. When I asked Jimmy if he could help me with this, he dropped
everything and took care of it right away. I'm not sure that I wou ld have been
hired if he didn't contact them so quickly. I am eterna lly grateful for this, not
    Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 9 of 33




only for my career, but this afforded me to meet my lovely wife, for which we
have two young children. I now make sure to help anyone that needs my
assistance if I have the means to do so.

Throughout the years, I have w itnessed a lot of milestones for Jimmy, but the
happiest and most content I have seen him is w hen he is around his family,
especially his Wife, Rachel, and children, Jack and Grace. I haven't seen or
spoken to them in a few years, but I used to see them on family vacations
during the summer. Jimmy was always interested in what Jack and Grace were
doing and I could tell that he enjoyed being around them and helping them to
learn and grow. As I have started my own fam ily, I try to emulate characteristics
that I have observed with Jimmy and how he interacted w ith his children.

These are just a few examples of the positive characteristics that I have
observed in Jimmy. I was shocked when the news broke of the chargers
against Jimmy. The way he was characterized in the complaint and by the
media was not the Jimmy that I know. I have known Jimmy my entire life and it
is not in his character to knowingly and intentionally hurt someone. I have not
spoken to him since the charges were filed, but I know that this has been very
difficu lt on him and his family. Jimmy, Rachel, Jack, and Grace's lives have
been forever altered. I ask you to please sentence Jimmy to probation inst ead
of sentencing him to jail. I feel that taking him away from his family serves no
benefit to society and would only further prolong the agony they feel and
negatively impact the lives of his innocent wif e and children.

Thank you for taking the time to read this letter and give consideration to my
request. In the unlikely event that you would like to reach out to me to discuss
the impact that Jimmy has had on my life. Please feel free to call me directly at
240-281-7393.

Thank you for your time,




Sincerely,




Jim LaFarr
Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 10 of 33




                    A-73
      Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 11 of 33




December 11 , 2018

The Honorable Lewis A. Kaplan
U nited States District Court for the
Southern District of New York
Room 1940
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan,

I am writing you o n behalf of my friend James Gatto and hi s family. Jim and his fami ly have
been frie nds of my fami ly's for the past 12 years. More importantl y, Jim is a pickleball buddy of
m ine . I'm not sure if you p lay pic kleba ll , (one mi ght cons ider it tenni s on a s ma ller scale), but if
you do, you wou ld understand that you learn a lot about people when they are under pressure,
and the game is on the line, even whe n the game is recreational.

Whi le Jim is not all that good at the game, I've no ticed something interesting abo ut hi s
judgement. Jim's line call s are solid: fa ir if you w ill , to the point if he were to error, Jim does so
in the oppone nts favor. And although that mi ght silly, it is an important facet of the game . Like
in golf, where the players integrity is of the utmost importance, pi ckleballers live by a s imilar
standard. That is, if I hit a bal l and my opponent call it o ut, I must li ve with the call and trust
they are being ho nest: no crying, no whining, move on to the next point. There are of course
times whe n a call seems wrong and that happens. When it happens a lot, that pl ayer usuall y
weeded o ut. Jim is not that guy.

Your Honor, my w ife and Jim's w ife walk the fa mil y dogs together o n a regul ar bas is, and my
wife is w itnessing first hand the pain hi s fa mily is e nduring with not onl y the ir c urrent s ituation,
but the impending sentencing. I understand you are charged with that deci sio n and I ask you,
with respect, for lenie ncy and probati on for my friend.

Thank you for your time.

Sincerel y,
Sco tt McDonald
Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 12 of 33




                    A-74
   Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 13 of 33




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


Dear Judge Kaplan,

I have known Jim Gatto, Jimmy, as I have fondly referred to him for 30 years. We met as freshman at
Elmira College. Jim was a budding superstar for our college basketball team, while I was a college soccer
player. We hit it off as soon as we met! We had a lot of similar interest that drew us to together and
gave us an instant close friendship that has lasted until this day. We eventually became college
roommates. Throughout our college years Jim and I grew increasingly closer becoming close confidants
that could rely on each other. In the summer time and breaks from school we would often go over of
our parents' homes for dinner and other events. He was there to support me with my academics needs
and soccer games. As we became upperclassman I witnessed Jim go out of his way to assist and mentor
younger and incoming freshman basketball players. They always looked up to Jim and had good thing to
say about him. Jim was well like by all of our classmates including professors and athletic coaches on
campus.

Jim has always been a gracious and depenClable friend who will go out of his way to ensure that you are
okay. When Jim moved to Atlanta from NY I told him that I wanted to visit. He quickly told me to come
and visit. A month later when I told Jim that I wanted to move down to Atlanta he instantly opened up
his doors and told me that I could stay with him until I got settled. Not only did Jim let me live with him
rent free until I moved into my own place, he also graciously allowed a couple of my friends who came
with me to stay there. While I was moving to Atlanta my car broke down in SC, Jim drove from Atlanta
to come and rescue me. I was so appreciative of him going out of his way to drive 100 of miles to come
and get me. Also, his hospitality while staying with him was a blessing. Jim has extended himself
countless times to me and others. If you meet and talk to Jim Gatto, minutes later you will like him due
to his gracious and exuberant personality.

I have seen Jim throughout the years grow from that young bright eyed college freshman from Long
Island to a hard working dedicated husband and father residing in Portland. Jim is a proud father of Jack
and Grace and loving husband to Rachel. Every year for Christmas I receive a beautiful picture of the
Gatto family. Jim is looking forward to seeing his son Jack who is a senior this year graduate in 2019.
Jim is also very involved with his daughter Grace's extracurricular activities ensuring that he shows his
presence to support her. Thirty years later Jim continues to be a gracious friend who opened up his
doors to me when I visited him and his family in Portland this summer. I witnessed the outpouring of
love he was receiving from friends and neighbors during my trip. His integrity and dedication
throughout the years to friends and family is unparallel.

Sincerely,


Jason McNair
Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 14 of 33




                     A-75
Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 15 of 33
Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 16 of 33




                    A-76
Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 17 of 33
Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 18 of 33
Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 19 of 33




                     A-77
 Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 20 of 33




November 18, 2018

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan,

My name is Nick Shivers, and I am writing this letter on behalf of Jim Gatto. I own a
real estate company, West One Properties, and am the co-founder for a charity
called "Sell A Home, Save A Child" (https:/ /www.sellahomesaveachild.org). My wife,
Johna, and I have been married for 19 years, and we have three children together
whom we have raised in Wilsonville, Oregon. Our 17 year-old son, Keegan, has
played football, basketball, and baseball with Jack Gatto (Jim's son) throughout their
childhoods. I look back on many, many years of coaching these kids, and know Jim
Gatto to be a very supportive, encouraging and loving father. The best way for me to
summarize Jim and his commitment to his family, was when I coached his son in 5th
grade baseball. Jim would be traveling and flying all over the U.S. for work, and even
if it meant the red eye flight, he would always show up for Jack's baseball games. I
remember saying to him how inspiring it was to me that while most dads worked
locally, only a handful of them made it to all the games, and somehow he never
missed one. He looked at me and with His East Coast accent said: it's family and
nothing is more important than family. As a friend, Jim has been kind, upbeat, and
polite. He and his wife always presented a positive and supportive presence for both
their son and daughter at their sporting and other school and extracurricular events.

I am reaching out to you because it is my hope that you will see Jim for what he is: a
helpful, funny, caring, supportive friend, husband and father. That is how we know
him, and we have appreciated his kids, and his family's contributions to our lives
and to our community. It is our sincere hope that you will consider the negative
impact that this experience has already had on Jim, his wife, and most importantly
his children. It is our genuine hope that you will consider all the years that Jim has
been a devoted husband and father, and all of the positive impacts he has had on his
family, our kids' lives, and our community.

With Gratitude,


Nick and Johna Shivers
503-953-4110
Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 21 of 33




                    A-78
 Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 22 of 33




The Honorable Lewis A. Kaplan
United States District Judge
Southern Distric of New York
500 Pearl Street
New York, NY 10007


Dear Judge Kaplan,

My name is Billy McKnight. I have had the pleasure of working with Jim Gatto while he
was Director of Adidas Basketball. I am not an employee of Adidas. I am the head
basketball coach at Prolific Prep Academy in Napa, California. Prolific Prep Academy is
a high school program that has succeeded in giving our student athletes the tool s to be
successful in college and later in life both on and off the court. In the past two years
alone, we have successfully helped eight players earn Division 1 schol arships and our
cumulative team GPA during that time is 3.5. Players that have come through our
program are currently attending school s such as Fordham University, The University of
Oregon, Xavier, Buffalo, U niversity of Nevada, UC Santa Barbara. Some of our current
pl ayers are being recruited by high academic institutions such as Stanford, USC, UCLA,
Cal Berkeley, and many others.

When I first met Jim, it was clear that his interest in our program came from our ability to
produce well rounded young men. It was more than about basketball. He was enthralled
with the quality of our school (Napa Christian) as well as the advanced basketball
development program that we provide. He is one of the reasons that we are now
sponsored by Adidas and continue to offer the opportunity to kids from around the world
to be educated in the United States. During the current NCAA signing period, one of our
players, Alimamy Koroma, became the first person ever to sign a Division 1 letter of
intent and scholarship papers from the country of Sierra Leone. He will be attending Cal
Poly San Louis Obispo, one of the top academic institutions on the West Coast. He cried
with tears of happiness as he signed his paperwork.

Jim is a man of integrity and moral compass. When he speaks, he speaks the truth. He
believed in myself, the Prolific Prep founders, and our program goals. He knew that we
were supplying kids with opportunities to succeed in life that they would never have
otherwise who can ultimatel y make thi s world a better place.

I ask only that you consider my experience with Jim in imposing a term of probation
rather than a prison sentence. He is a great man who has impacted the lives of our kids in
ways no one else could.

Thank you for your consideration!


Billy McKnight
Prolific Prep Academy Head Coach, Napa, California
 Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 23 of 33

27 135553.1



Cell: 415.755.5569




                                -2-
Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 24 of 33




                    A-79
   Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 25 of 33




12/12/18

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan,

I am writing to you on behalf of Jimmy Gatto. I would like to tell you a little about
me an my background first. I have worked in the basketball industry for 28 years.
I started out with the NY Knicks in basketball operations in the early 90's and left
to start SLAM Magazine in 1995 where I was the Associate Publisher for 14 years.
I then left to work at the NBA for Adam Silver in 2009. After a few years at the
league office I left to start my own agency and I am now a certified NBA & FIBA
Agent representing basketball players here in the NBA as well as in Europe and
Australia . I live in Westchester NY with my wife Robin who is an attorney and has
her own firm . We have two children named Paige (18) and Grady (14) .

I am writing to you because I have come across many people in this industry. Not
hundreds but more like thousands over all my years on all sides of the sport.
Whether with the Knicks on the team side, the media on the SLAM side or at the
NBA which was the league side, I have been privileged to work with so many good
people and others that I wouldn' t put in the same category. I met Jimmy in 1996
just after we started SLAM . Right away I could tell that Jimmy was different than
all the others, specifically at the footwear companies. As you can imagine with
SLAM I worked with every sneaker company you have ever heard of. Jimmy was
genuine and thoughtful, always honest and to the point. I would see Jimmy at
events at least 3 or 4 times per year for over 20 years. The first thing he would
ask about was always my family. It was never about business with Jimmy, that
was third, family came first and second. He always did a great job for Adidas, but
family was always first. He would ask about my family and specifically all about
my kids.
   Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 26 of 33




As I got to know Jimmy I realized early on what was most important to him and
that was his family, his wife and his kids of course. I also knew Jimmy' s dad who
was a very reputable HS coach here in NY for many years and just like his dad,
Jimmy had a great reputation and was also all about family and friends. Jimmy
has always been there as a friend first, a shoulder to lean on, a person to talk to
and someone you can rely on.

I just want to tell you a quick story, one time in early 2000 just after my daughter
Paige was born I met with some other folks at Adidas and was about 30 minutes
away from going into a big presentation where I was pitching the magazine to
Adidas. Jimmy saw that I was stressed and tired and approached me. Jimmy
happened to be nearby but was not a part of this meeting. He saw me and pulled
me aside and didn' t want to talk about basketball or business (which we also
enjoyed) but wanted to talk about how I was adapting to fatherhood and wanted
to hear about everything from how the baby sleeps, eats, smiles and took so
much joy in just listening. He could tell I was tired that day and stressed and all
he was trying to do on that day was to take the stress away and by talking about
my baby girl (Paige) he knew he was taking my mind off things. I wish I could
articulate on paper what this meant to me but it's just who Jimmy is. Since that
day in 2000 there has been countless times I have seen or bumped into Jimmy
and it' s always the same thing with him, family, and interest in his friends,
colleagues and loved one' s lives. I can only speak to his character when I say that
Jimmy Gatto is one of the finest individuals I have ever met in business and we
are not best friends or family friends. We started as colleagues and became
friends. I have never thought of Jimmy as Jimmy from Adidas, like I do with
almost all folks in the industry. With Jimmy I just think of a great person, a loving
father and a caring individual who is always there for people. I thank you for
reading my letter and I hope you will take this story into consideration when you
evaluate who Jimmy Gatto really and truly is. I say he is a mensch and a loving
one at that.

Ronnie Zeidel
President/ RZA Sports
Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 27 of 33




                    A-80
     Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 28 of 33




The Honorable Lewis A. Kaplan
United State District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan,                                                                          11-23-18

I write this letter today to plead with you to be lenient in your sentencing of Jim Gatto, my friend and
neighbor for over 14 years now. In fact we currently live directly across the street from the Gatto family
and have been consistently involved in their lives: raising children of the same age range as Jack and
Grace, helping each other when needs have arisen, celebrating life events, and even vacationing
together to Disneyland and central Oregon.


As a father, I have seen Jim's interactions with his two children as nothing short of exemplary. He has
demonstrated an ability to work hard to support his family, yet balance his time to be fully present and
engaged in their lives when not working. Whether cheering them on to bravery to try out for that AAU
team or go on a scary ride at Disneyland, lovingly challenging them to a basketball game out on our
street, or waking them up to get ready for mass on a Sunday morning, Jim has poured into his children
values, morality, and unconditional love through action and words.


As a husband, I have watched Jim care for his wife, Rachel, with tenderness and faithfulness. Their
history of commitment to a successful marriage since their college days is a testimony to Jim's loyalty
and integrity. I've enjoyed watching their interaction at social gatherings where they move in thoughtful
harmony to one another, always edifying and ever adoring. In our community where divorce abounds,
Jim and Rachel's example of a thriving marriage is a standard that others desire to emulate.

As a friend, I have experienced Jim as a generous man, always willing to lend a hand or offer his time to
give back. From pranks played on one another (Jim putting NY Jets flags in our Steelers yard!), to
laughter around an intense football game, to lazy days floating down the Deschutes River with our
families, Jim is a friend you just want to be around. His easy-going manner, the kindness that naturally
flows from his life, and his love for God and family make him an outstanding person that my family
highly values.


Because of all these qualities that make up the person of Jim Gatto, it is clear on multiple levels that he
has suffered enough since that dreaded day last October 2017. The pain he and his family have
experienced through this ordeal is enough to last a lifetime, and I beg the Court to consider a term of
probation instead of a prison sentence. If you knew Jim Gatto the way we do, you would certainly be
asking the same.


Respectfully,

DeAnne Welberg
     Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 29 of 33

27135630.1




                                    -2-
     Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 30 of 33

27135630.1




                                    -3-
     Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 31 of 33

27135630.l




                                    -4 -
Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 32 of 33




                    A-81
       Case 1:17-cr-00686-LAK Document 282-3 Filed 02/12/19 Page 33 of 33




Judge Kaplan -

I am writing this letter on behalf of my professional mentor, former boss. and dear
friend. Jimmy Gatto

When Jimmy comes to mind, the first thing I think about is his commitment to family.
Through the years, I've watched him parent two wondelful children and set the standard
of what it means to be a committed husband.

Being the mentor, father. husband, and community leader that he is - we ask that you
deliver on a lenient sentence.

Sincerely,




Oj .J
Brandon J. Walker
